DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of the parent application of the instant application filed with the United States Patent and Trademark Office on June 26th, 2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 21 is directed to a computer-implemented method and independent claim 31 is directed to a system which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 21 recites a computer-implemented method to conduct general business interactions of sales activities through processing data that corresponds to an action to order an object by analyzing image data from an image capture device and associating said data with a user profile to process an order.  Specifically, the claims recite:
A computer-implemented method, comprising: receiving, from an image capture device associated with a user profile, image data representing a first device including an illuminated indicator; processing the image data to determine the illuminated indicator corresponds to an action to order a first type of object corresponding to the first device; determining a first object corresponding to the first type; and associating the user profile with an order for the first object.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through processing data that corresponds to an action to order an object which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 21 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as computer and image capture device) as a tool in claim 21 to perform the functions of receiving, processing, determining and associating as claim 21 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a computer and image capture device merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer and image capture device perform the steps or functions of sales activities through processing data that corresponds to an action to order an object.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as computer and image capture device) performing functions of receiving, processing, determining and associating that correspond to acts required to carry out the abstract idea (MPEP 2106.05(f) and (h)). Further, the use of an image capture device to provide image data by using a computer is using said image capture device in its ordinary capacity through computer implementation, which does not provide significantly more than the abstract idea (MPEP 2106.05(f)(2)).  The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a computer and image capture device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of sales activities through processing data that corresponds to an action to order an object.  As discussed above, taking the claim elements separately, a computer and image capture device performs the steps or functions of sales activities through processing data that corresponds to an action to order an object. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions of sales activities through processing data that corresponds to an action to order an object. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
 Independent claim 31 describes a system performing functions of receiving, processing, determining and associating relating to processing data that corresponds to an action to order an object without additional elements beyond generic computer components such as a processor, memory and image capture device that provide significantly more than the abstract idea of commercial interactions of sales activities through processing data that corresponds to an action to order an object as noted above regarding claim 1.  
      Dependent claims 22-30 and 32-40 further describe the abstract idea of commercial interactions of sales activities through processing data that corresponds to an action to order an object.  These dependent claims do not include additional elements to perform their respective functions of receiving, determining, processing, causing to be sent, identifying and selecting beyond generic computer components being used in their ordinary capacity such as a computer, processor, memory image capture device, first device and second device and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 21 and 31 also renders dependent claims 22-30 and 32-40 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 21-23, 25-26, 28-30, 31-33, 35-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Calman et al. (U.S. Patent Application Publication 2012/0233025 A1) and in view of Oshima et al. (US Patent Application Publication 2014/0186055 A1).
Regarding Claim 21 and 31, Calman teaches:
A computer-implemented method/ system, comprising: 
at least one processor; and 
at least one memory including instructions operable to be executed by the at least one processor to configure the system to (See Calman ¶ [0114] - describes a computer-based system executed by processors based on instructions stored in memory):
receiving, from an image capture device associated with a user profile, image data representing a (See Calman ¶ [0029-0032] - describes a system operating based on computer code to use a camera of a mobile device to capture video of an environment and detect products within said environment based in part on embedded sensors that emit light signals [or other types of notifications] and [0054] - describes the system tying user information [profile], such as financial information, to video stream analysis); 
processing the image data to determine the illuminated indicator corresponds to an action to order a first type of object corresponding to the (See Calman ¶ [0093-0096] - describes the mobile device of the system scanning a pantry or refrigerator environment containing various products and analyzing the embedded sensors of said various products to determine when said products need to be replaced and then generating a shopping list comprising said products that need to be replaced.  It is also noted by Calman that the products may also be household appliances that are monitored, automobile or electronic device); 
determining a first object corresponding to the first type (See Calman ¶ [0050] - describes the system using a milk jug as an example of a type of object); and 
associating the user profile with an order for the first object (See Calman ¶ [0054] - describes the system tying user information [profile], such as financial information, to video stream analysis, [0093-0096] - describes video stream analysis to identify products based on sensors embedded on said products in said video stream and [0103-0104] - describes a user receiving product information based on said sensor data from said video stream and ordering replacements of said products if needed).
While Calman teaches an image capture system recognizing indicators or markers, including light and other types of electromagnetic radiation, of products signaling a need for replenishment, Calman does not explicitly teach that said products are a first device.  However, this is taught by Oshima (See ¶ [1085-1100] - describes a process of user learning more about a home electronic appliance by using a smartphone of the user to scan blinking LEDs of said appliance to extract information uniquely identifying said appliance and [1411] - describes multiple types of common household appliances).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate household appliances in a system that monitors household objects, thereby increasing the accuracy and the efficiency of said system.
Regarding Claim 22 and 32, modified Calman teaches:
The computer-implemented method/ system of claim 21 and 31, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to: 
receiving a device identifier corresponding to the image capture device; and 
determining the user profile using the device identifier (See Calman ¶ [0072-0075] - describes the system using a GPS location of the mobile device and social media feeds of the user [using said mobile device] to determine the user of said device).
Regarding Claim 23 and 33, modified Calman teaches:
The computer-implemented method/ system of claim 21 and 31, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to: 
determining, using the user profile, (See Calman ¶ [0072-0075] - describes the system using a GPS location of the mobile device and social media feeds of the user [using said mobile device] to determine the user of said device).
While Calman teaches an image capture system recognizing indicators or markers, including light and other types of electromagnetic radiation, of products signaling a need for replenishment, Calman does not explicitly teach a device identifier corresponding to the first device; and determining, using the device identifier, device data, wherein processing the image data further uses the device data.  However, this is taught by Oshima (See ¶ [1085-1100] - describes a process of user learning more about a home electronic appliance by using a smartphone of the user to scan blinking LEDs of said appliance to extract information uniquely identifying said appliance and [1411] - describes multiple types of common household appliances).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate household appliances in a system that monitors household objects, thereby increasing the accuracy and the efficiency of said system.
Regarding Claim 25 and 35, modified Calman teaches:
The computer-implemented method/ system of claim 21 and 31, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to: 
causing a message to be sent to a second device associated with the user profile, the message indicating the 
receiving, from the second device, a response to the message; and 
determining the response corresponds to permission to order the first object  (See Calman ¶ [0102-0113] - describes the system using near-field communication (NFC) between the mobile device and a payment terminal to exchange information between said device and terminal that comprises device [through NFC protocols] and order information to execute a transaction for the products comprising said order, wherein said terminal comprises a touch pad and a display for a user to respond to an authentication request from said terminal by permitting said order through signature approval [or other inputs]).
While Calman teaches an image capture system recognizing indicators or markers, including light and other types of electromagnetic radiation, of products signaling a need for replenishment, Calman does not explicitly teach that said products are a first device.  However, this is taught by Oshima (See ¶ [1085-1100] - describes a process of user learning more about a home electronic appliance by using a smartphone of the user to scan blinking LEDs of said appliance to extract information uniquely identifying said appliance and [1411] - describes multiple types of common household appliances).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate household appliances in a system that monitors household objects, thereby increasing the accuracy and the efficiency of said system.
Regarding Claim 26 and 36, modified Calman teaches:
The computer-implemented method/ system of claim 21 and 31, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to: 
identifying past purchase history associated with the user profile; and 
selecting the first object based at least in part on the past purchase history (See Calman ¶ [0085-0088] - describes the system using multiple metrics to determine the strongest candidate for a replacement product to a user, including past transaction history).
Regarding Claim 28 and 38, modified Calman teaches:
The computer-implemented method/ system of claim 21 and 31, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to:
prior to purchase of the first object, identifying a stock of the first product; and 
selecting the first object for purchase based at least in part on the stock of the first product (See Calman ¶ [0093-0096] - describes the mobile device of the system scanning a pantry or refrigerator environment containing various products and analyzing the embedded sensors of said various products to determine when said products need to be replaced and then generating a shopping list comprising said products that need to be replaced).
Regarding Claim 29 and 39, modified Calman teaches:
The computer-implemented method/ system of claim 21 and 31, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to: 
determining the first type corresponds to the first object and a second object; and determining the user profile indicates a preference for the first object (See Calman ¶ [0082-0085] - describes the user having the ability to set a number of different preferences, including favoring certain objects/ products for future recognition and removing other objects/ products from consideration in the future).
Regarding Claim 30 and 40, modified Calman teaches:
The computer-implemented method/ system of claim 21 and 31, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to: 
receiving audio data corresponding to the illuminated indicator; and 
processing the audio data to further determine the illuminated indicator corresponds to the action (See Calman ¶ [0070] - describes the system using electromagnetic radiation [light] and sounds broadcast from the objects to uniquely identify said objects to a mobile device for object recognition and [0093-0096] - describes the mobile device of the system scanning a pantry or refrigerator environment containing various products and analyzing the embedded sensors of said various products to determine when said products need to be replaced and then generating a shopping list comprising said products that need to be replaced).

	





Claims 24, 27, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Calman et al. (U.S. Patent Application Publication 2012/0233025 A1) and in view of Oshima et al. (US Patent Application Publication 2014/0186055 A1) and Harris et al. (US Patent Application Publication 2013/0290234 A1).
Regarding Claim 24 and 34, modified Calman teaches:
The computer-implemented method/ system of claim 21 and 31, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to: 
determining the user profile indicates preference information to (See Calman ¶ [0093-0098] - describes the system automatically creating a shopping list based on user preferences and providing a user options for purchasing products on said list); and  2 11464372.1Appl. No. 16/428,157Attorney Docket No.: PM11021-USO2CON Preliminary Amdt. Dated November 8, 2019 
causing a message to be sent to a second device associated with the user profile, the message indicating purchase of the first object (See Calman ¶ [0102-0106] - describes the system storing information on the mobile device or a server, that in turn sends information, including user purchase behavior information [profile], such as whether a purchase was made, to a financial institution for further analysis).
While Calman teaches automatic preparation of an order for objects that are recognized as needing replacement, Calman does not explicitly teach automatic execution of said order.  However, this is taught by Harris (See ¶ [0364] - describes a system that will automatically conduct a purchase transaction when certain rules are satisfied).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an automatic ordering function in a system that automatically prepares orders for recognized objects, thereby increasing the accuracy and the efficiency of said system.

Regarding Claim 27 and 37, modified Calman teaches:
The computer-implemented method/ system of claim 26 and 36, further comprising/ wherein the memory further comprises instructions that, when executed by the at least one processor, further configure the system to: (See Calman above regarding claim 26 and 36): 
While Calman teaches the use of purchase history to determine which objects to order, Calman does not explicitly teach determining that the past purchase history indicates that the first object was most recently purchased outside a specified time window.  However, this is taught by Harris (See ¶ [0374-0376] - describes a system using the frequency of past orders [time period] for certain objects and when said certain objects were last purchased [most recent] to determine which objects to add to a predictive shopping list for a user).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate recent ordering activity in a system that automatically prepares orders for recognized objects, thereby increasing the accuracy and the efficiency of said system.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687